Citation Nr: 9918058	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for an abdominal aortic 
aneurysm.

3.  Entitlement to an evaluation in excess of 60 percent for 
postoperative herniated nucleus pulposus of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to January 
1947.

In an October 1996 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for service connection for 
a cervical spine disability, granted the claim for service 
connection for hypertension, granted the claim for a 60 
percent evaluation for a postoperative herniated nucleus 
pulposus of the lumbar spine, but denied an evaluation in 
excess of 60 percent, and denied the claim for a total rating 
based on individual unemployability due to service-connected 
disability.  In a Joint Motion for Partial Remand and for 
Stay of Proceedings, the veteran's representative and the 
General Counsel of the Department of Veterans Affairs (VA) 
requested that the portion of the Board's decision that 
granted service connection for hypertension and a 60 percent 
evaluation for a postoperative herniated nucleus pulposus of 
the lumbar spine remain undisturbed, and that the remainder 
of the case be vacated and remanded.  In a May 1, 1997 Order, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") granted the motion and 
vacated that part of the Board's decision that denied (1) 
service connection for a cervical spine disorder; (2) an 
increased rating in excess of 60 percent for a postoperative 
herniated nucleus pulposus, lumbar spine; and (3) a total 
rating based on individual unemployability due to service-
connected disability.  In a September 1997 decision, the 
Board remanded those three issues to the RO for further 
development, including VA examinations.  

In a March 1998 rating decision, the Regional Office (RO) 
granted the veteran entitlement to individual 
unemployability, continued a noncompensable evaluation for 
hypertension as secondary to the service-connected disability 
of postoperative herniated nucleus pulposus of the lumbar 
spine, and deferred determinations as to service connection 
for a cervical spine disability and an abdominal aortic 
aneurysm.  The RO also determined that evaluation of 
postoperative herniated nucleus pulposus of the lumbar spine, 
currently evaluated as 60 percent disabling, was continued 
and the issue was considered moot in light of the grant of 
individual unemployability benefits.  In an October 1998 
rating decision, the RO denied service connection for a 
cervical spine condition and for an abdominal aortic 
aneurysm.  The RO also continued a 60 percent disability 
evaluation for postoperative herniated nucleus pulposus of 
the lumbar spine.  

For reasons which will become apparent, the issue of 
entitlement to service connection for an abdominal aortic 
aneurysm will be addressed in the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's cervical spine condition cannot be 
disassociated from service.

3.  The veteran's postoperative herniated nucleus pulposus of 
the lumbar spine is manifested by persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasms and other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

4.  A disability evaluation of 60 percent is the maximum 
schedular evaluation for the veteran's condition.

5.  In a March 1998 rating decision, the RO granted 
entitlement to individual unemployability benefits.  

CONCLUSIONS OF LAW

1.  A cervical spine condition was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).

2.  The criteria for an evaluation in excess of 60 percent 
for postoperative herniated nucleus pulposus of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Upon enlistment examination dated in April 1946, the 
veteran's systems were clinically evaluated as normal.  After 
lifting a heavy object, the veteran complained of pain in the 
lumbar region which radiated from the dorsal region into both 
legs with marked pain to the right.  Service medical records 
reflect relevant diagnoses of a ruptured vertebral disc in 
the lumbar area and acquired spine deformity were noted.  It 
was noted that the veteran admitted to receiving a severe 
back injury two years prior to his entry into the service for 
which he was hospitalized for one month.  He was told not to 
lift heavy objects for fear of recurrence.  It was further 
noted this information was not given to the medical officer 
at enlistment.  A Report of Medical Survey found the veteran 
medically unfit for service because of an acquired spine 
deformity.  It was noted the veteran's condition existed 
prior to service and was not incurred in the line of duty.

In a March 1947 rating decision, the RO granted service 
connection for lumbosacral strain, aggravated by service, 
evaluated as 20 percent disabling.

Upon VA examination dated in September 1953, the examiner 
noted a diagnosis of mild lumbosacral strain with no 
treatment.  It was noted the veteran was employed as an auto 
mechanic and reported no acute episodes of pain for the past 
three years.  

In an October 1953 rating decision, the RO reduced the 
veteran's disability evaluation for lumbosacral strain to 10 
percent.  

A letter from a private physician dated in February 1974 
reflects the veteran underwent surgery in July 1973 for 
laminotomy and excision of disc at L-5, S-1.  It was noted 
the veteran subsequently had considerable back pain with 
radiation into the legs.  The physician noted the veteran was 
disabled from any form of heavy work at that time.  

At a June 1974 RO hearing, the veteran testified that he 
received no injuries to his back prior to entering the 
service.  

Upon VA examination dated in August 1974, it was noted the 
veteran had injured his back one year earlier while at work.  
Diagnoses of residuals of herniated nucleus pulposus at L-5; 
chronic marked degenerative disc disease at L-5, S-1; chronic 
marked degenerative spondylosis at L-5, S-1; and chronic mild 
degenerative spondylosis in the rest of the lumbar spine were 
noted.  

In a February 1975 decision, the Board determined that lumbar 
disc disease with herniated nucleus pulposus and associated 
low back pathology was incurred during service and granted 
service connection for postoperative lumbosacral disease.

In a February 1975 rating decision, the RO evaluated the 
veteran's service-connected postoperative herniated nucleus 
pulposus lumbar spine as 40 percent disabling.  

A VA radiology report dated in April 1986 reflects a relevant 
impression of degenerative cervical spondylosis.  

In a May 1986 rating decision, the RO determined that the 
veteran's degenerative cervical spondylosis was unrelated to 
his service-connected back condition and denied service 
connection.  

In an April 1989 decision, the Board determined that the 
schedular criteria for an evaluation in excess of 40 percent 
for postoperative herniated nucleus pulposus, lumbar spine, 
had not been met.  The Board also determined the veteran did 
not meet the criteria for assignment of a total rating based 
on individual unemployability due to his service-connected 
back disorder.  

In an April 1991 decision, the Board again determined that an 
increased evaluation for postoperative residuals of a 
herniated lumbar nucleus pulposus was not warranted.  The 
Board also determined that a total rating based on individual 
unemployability due to the veteran's service-connected 
disorder was not warranted.  

VA treatment records dated from April 1991 to May 1991 
reflect relevant diagnoses of C5 and C6 radiculopathy and 
cervical disc herniation.  An anterior cervical spinal fusion 
of the 4th and 5th interspaces was performed.  A computed 
tomography scan of the cervical spine revealed diffuse disc 
bulging at C2-3 with contouring of the ventral thecal sac, 
and asymmetric disc bulging at C4-5, postero-laterally to the 
left with encroachment on the left neural foramina.  

In a February 1992 medical progress note, a VA physician 
opined that the veteran's "cervical degenerative spine 
disease may be due to chronic lumbar degenerative disease."

Upon VA examination of the spine dated in December 1997, the 
examiner noted decreased range of motion in all directions of 
the neck.  Assessments of a prior anterior cervical 
discectomy and fusion, C4-5, and C5-6 with possible 
pseudoarthrosis at C4-5 with renewed symptoms in the C5-C6 
distribution, and degenerative disc disease at L5-S1, L4-L5 
of the lumbar spine were noted.  The examiner also noted that 
the veteran's condition resulted in significant functional 
loss and it was likely the veteran had a new cervical 
condition at the level below the fusion mass.  

Upon VA examination dated in February 1998, assessments of 
severe cervical spinal stenosis with a history of a prior 
anterior cervical discectomy and fusion at multiple levels 
with renewed symptoms, and degenerative disc disease at L4 to 
L5 and L5 at the S1 of the lumbar spine were noted.  The 
examiner noted the veteran's cervical spine condition 
appeared to be worse and was secondary to significant spinal 
stenosis at multiple levels with a possible pseudoarthrosis 
at the prior arthrodesis sight.  The examiner further noted 
the only relationship that could be determined regarding the 
veteran's cervical spondylosis and significant spinal 
stenosis and his lumbar disc degeneration and a nerve root 
radiculopathy was mostly genetic and environmental.  The 
examiner noted the veteran's prior history of significant 
trauma during service and opined this could result in 
associated cervical and lumbar spondylosis.  

Upon VA examination of the spine dated in April 1998, the 
examiner opined that the veteran's lumbar spine pathology 
could not directly cause any degeneration in the cervical 
spine and was unlikely to have aggravated the cervical spine 
pathology.  However, the same repeated trauma that caused the 
premature degeneration of the lumbar spine also led to the 
veteran's cervical spine pathology.  The examiner further 
opined that the cervical condition which currently involved 
severe spinal stenosis as well as associated disc 
degeneration and osteoarthritis was the result of a 
combination of genetic predisposition as well as repeated 
overuse and trauma.  It was not directly caused by the lumbar 
spine condition.  The examiner opined it was more likely that 
the cervical spine condition was exacerbated by events 
occurring while the veteran was in active service than 
secondary to the service-connected lumbar spine condition.  


Cervical Spine Condition

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Following a thorough review of the record, the Board is of 
the opinion that the evidence for and against the veteran's 
claim for service connection for a cervical spine condition 
is in relative equipoise.  

The record is silent for complaints, treatment, or diagnoses 
related to the cervical spine until 1986.  However, in a 
February 1992 medical progress note, a VA physician opined 
that the veteran's "cervical degenerative spine disease may 
be due to chronic lumbar degenerative disease."  Upon VA 
examination dated in February 1998, the examiner opined that 
the only relationship between the veteran's spinal condition 
and his lumbar disc degeneration was mostly genetic and 
environmental.  However, the examiner also noted the 
veteran's prior history of significant trauma during service 
and opined this could result in associated cervical and 
lumbar spondylosis.  

Upon VA examination of the spine dated in April 1998, the 
examiner opined the veteran's lumbar spine pathology could 
not directly cause any degeneration in the cervical spine and 
was unlikely to have aggravated the cervical spine pathology.  
However, the examiner went on to state that the same repeated 
trauma that caused the premature degeneration of the lumbar 
spine also led to the veteran's cervical spine pathology.  
The examiner opined that it was more likely that the 
veteran's cervical spine condition was exacerbated by events 
occurring while the veteran was in active service than 
secondary to the service-connected lumbar spine condition.  

Thus, in light of the April 1998 VA opinion that the same 
repeated trauma that caused the veteran's service-connected 
lumbar spine condition also led to the veteran's cervical 
spine pathology, as well as the February 1998 VA opinion that 
the trauma incurred during service could result in associated 
cervical and lumbar spondylosis, and with all reasonable 
doubt resolved in favor of the veteran, it appears that there 
is an approximate balance of positive and negative evidence 
regarding the merits of the issue.  With all reasonable doubt 
resolved in favor of the veteran, service connection for a 
cervical spine condition is warranted.

Postoperative Herniated Nucleus Pulposus of the Lumbar Spine

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include 38 C.F.R. 
§§ 4.1 and 4.2 (1998) which require the evaluation of the 
complete medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 
7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief is 
rated as 60 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  This is the maximum schedular 
evaluation for this condition.  In the absence of complete 
bony fixation of the spine or a fracture of the vertebra, 
consideration of Diagnostic Codes 5285 and 5286 are not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (1998).

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
Board notes that an extraschedular evaluation has already in 
effect been granted by the RO in the March 1998 rating 
decision which granted the veteran entitlement to individual 
unemployability effective July 17, 1991.  Thus, further 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted.




ORDER

Service connection for a cervical spine condition is granted.

An evaluation in excess of 60 percent for postoperative 
herniated nucleus pulposus of the lumbar spine is denied.



REMAND

In an October 1998 rating decision, the RO denied entitlement 
to service connection for an abdominal aortic aneurysm.  The 
Board finds the February 1999 statement from the veteran's 
representative is sufficient to constitute a Notice of 
Disagreement as to that issue pursuant to 38 C.F.R. § 20.201 
(1998).  A review of the record reflects a Statement of the 
Case, as required by 38 C.F.R. § 19.26 (1998), has not been 
presented to the veteran regarding this issue.  

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should prepare and furnish to the 
veteran a Statement of the Case on the 
issue of entitlement to service 
connection for an abdominal aortic 
aneurysm pursuant to 38 C.F.R. §§ 19.26, 
19.29 (1998).  The veteran and his 
representative should also be furnished 
information on the right to file, and 
time limit for filing, a Substantive 
Appeal; information on hearing and 
representation rights; and a VA Form 9.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

